NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1886-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL GARLAND, a/k/a
MICHAEL SIMPSON,
WAYNE SIMPSON, and
WAYNE GARLAND,

     Defendant-Appellant.
__________________________

                   Argued January 4, 2022 – Decided January 21, 2022

                   Before Judges Fisher, DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 19-03-0648.

                   Ashley Brooks, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Marcia Blum, Assistant
                   Deputy Public Defender, of counsel and on the brief;
                   Ashley Brooks, on the brief).

                   John J. Santoliquido, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
            for respondent (Cary Shill, Acting Atlantic County
            Prosecutor, attorney; Melinda A. Harrigan, Special
            Deputy Attorney General/Acting Assistant Prosecutor,
            of counsel and on the brief).

PER CURIAM

      Defendant was convicted of assault and related charges when he struck

Raymond Rivera with his motor vehicle in a parking garage on December 31,

2018. Defendant argues, in part, that the trial judge erred by instructing the jury

on self-defense rather than on the defense of necessity because the former tended

to contradict his testimony that he was unaware he hit anyone with his motor

vehicle. We find no merit in this, or in defendant's other arguments, and affirm.

      On December 31, 2018, a group of roughly ten friends and relatives made

last minute plans to meet at the Golden Nugget Casino in Atlantic City to

celebrate the new year. Due to the group's size, multiple cars were needed to

make the journey from Newark; defendant agreed to drive part of the group,

which arrived in Atlantic City just before midnight.

      Once inside the casino, the group began drinking and playing at slot

machines but soon decided to go to a nearby nightclub. By this time, Kawana

Echols had become "sloppy drunk" and began "hugging and screaming on []

everybody" around her. Some group members testified defendant appeared

visibly irritated by Echols's behavior.

                                                                             A-1886-19
                                          2
       As the group made their exit toward the parking garage, Echols's brother

and defendant "got into each other's faces" after, in the former's view, defendant

"disrespect[ed]" Echols. Defendant acknowledged in his own testimony that his

mood was sour due to Echols's "drunk . . . incoherent" behavior and that he "did

not want to proceed with the evening" because of it. After the brief altercation

with Echols's brother, defendant walked alone through the garage to locate his

car.

       Raymond Rivera was part of the group. He and others located their car on

a lower level and began driving up through the parking garage to meet with the

remainder of the group. At one point, when Rivera's car encountered defendant,

Rivera asked defendant if he was "trying to leave [Rivera's] people." Kaitlyn

Zorn, a passenger in Rivera's car, testified that defendant began "pulling the car

doors" after Rivera called out to him. In response, Rivera parked, got out of his

car, and began arguing more intensely with defendant. Kaitlyn and the other

passengers pulled Rivera back into his car again, after which defendant

continued walking to the floor where he had parked.

       When defendant reached his car, he observed ten to eleven people,

including Rivera, "standing in the roadway around the front" end and felt he was

"outnumbered." He entered the driver's seat of his vehicle and shut the door.


                                                                            A-1886-19
                                        3
One man entered the passenger's seat and another approached the driver's

window and warned defendant, as did others, about not leaving Echols behind.

Another woman and Echols rushed to enter defendant's car before he left and, in

the process, the other woman spilled the contents of her purse on the ground

directly behind the car and bent to retrieve them. According to one witness's

testimony, it was at that moment that defendant placed the car in reverse and the

women behind the vehicle called out to "put it back in park."

      By this time, Rivera had approached defendant's car from the passenger's

side, reached in, and punched defendant. Rivera was pulled out of the car by

several other group members and Rivera walked around defendant's car, saying,

according to one witness words to the effect that "it's not even worth it."

      Defendant testified that the assault continued after Rivera walked away,

and that other group members continued to punch and kick him through the car's

open doors. He also testified that he was unable to see clearly in front of him

because of this ongoing struggle, and, out of fear for his safety, he "hit the gas";

seconds later the vehicle "hit the wall and bounced backwards." According to

one witness, Rivera was walking in front of defendant's car "right in front of the

hood" when the defendant "t[ook] off, hit [Rivera] and carr[ied] him all the way

. . . to the wall on the other side of the garage." While the "bumper of the car


                                                                              A-1886-19
                                         4
was . . . tangled in [Rivera]'s legs", defendant immediately exited the car and

ran from the garage back to the casino floor. Defendant testified that he ran back

to the casino in search of security guards because he was afraid he would be

attacked by the other group members; he claimed he was unaware he hit

someone with his car.

      Defendant was charged with: second-degree aggravated assault, N.J.S.A.

2C:12-1(b)(1); third-degree aggravated assault with a deadly weapon, N.J.S.A.

2C:12-1(b)(2); third-degree assault by auto, N.J.S.A. 2C:12-1(c)(2); fourth-

degree assault by motor vehicle, N.J.S.A. 2C:12-1(c)(1); third-degree

endangering an injured victim, N.J.S.A. 2C:12-1.2(a); and fourth-degree causing

serious bodily injury while driving with a suspended license, N.J.S.A. 2C:40-

22(b). After a three-day jury trial, defendant was acquitted of third-degree

aggravated assault with a deadly weapon but convicted of the other charges.

After the denial of a motion for a new trial, defendant was sentenced to a nine-

year prison term for the second-degree aggravated assault, subject to an eighty-

five percent period of parole ineligibility, and a consecutive five-year prison

term for third-degree endangering an injured victim. The other convictions

either merged or lesser concurrent terms were imposed.




                                                                            A-1886-19
                                        5
      Defendant appeals, arguing: (1) the assault convictions "must be reversed

because the trial court plainly erred when it provided a self-defense charge" and

failed to instruct the jury on the affirmative defense of necessity; (2) the

ineffectiveness of his trial counsel; and (3) the sentence imposed was excessive

because the judge failed to find "clearly present mitigating factors." We reject

all these arguments.

                                          I

      Defendant argues that no evidence was provided at trial to support a self-

defense jury charge even though defendant's theory before and at trial – and until

filing this appeal – was that he acted in self-defense. Prior to trial, defense

counsel gave notice, pursuant to Rule 3:12-1, of defendant's intention to "rely

on the affirmative defense of justification . . . self[-]defense." At trial, the judge

gave defense counsel several opportunities to review the jury charge and to

object or request modifications; defense counsel, however, made no objections

to the charge containing self-defense instructions nor did counsel complain of

the lack of defense-of-necessity instructions. And, during his summation,

defense counsel argued, consistently with the strategy suggested by defendant's

Rule 3:12-1 notice, that the State "[f]ailed to prove that [defendant's] conduct

was not valid self[-]defense."


                                                                               A-1886-19
                                          6
      Now, having been convicted, defendant argues for the first time that self-

defense under N.J.S.A. 2C:3-4 was not the appropriate theory and that the judge

should have instructed the jury that defendant acted out of necessity, as

authorized in appropriate cases by N.J.S.A. 2C:3-2. In light of defendant's

position at trial – having given pretrial notice of his reliance on self-defense,

having failed to object to the charge that conformed to that request, and having

argued to the jury that he acted in self-defense – we review the judge's charge

through the prism of Rule 2:10-2's plain error standard. Accordingly, we must

determine whether the judge's inclusion of self-defense instructions, her

exclusion of a factually-tailored necessity instruction, or both, were not only

erroneous but also "clearly capable of producing an unjust result."

      To start, we are satisfied the facts elicited during trial provided a rational

basis for a self-defense instruction in accordance with N.J.S.A. 2C:3-4. See State

v. Galicia, 210 N.J. 364, 390 (2012) (quoting State v. O'Carroll, 385 N.J. Super.

211, 236 (App. Div. 2006)). We are also persuaded toward this view because

trial judges must "carefully refrain from preempting defense counsel's strategic

and tactical decisions." State v. Perry, 124 N.J. 128, 162 (1991).

      There was ample evidence to support a theory that defendant's conduct,

for which he was charged and convicted, resulted from his belief that his use of


                                                                              A-1886-19
                                         7
force was "immediately necessary for the purpose of protecting himself against

the use of unlawful force." N.J.S.A. 2C:3-4(a).1 To employ the justification of

self-defense, a defendant must have an "actual, honest, reasonable belief" that

the force used was necessary. Galicia, 210 N.J. at 389; see also State v. Kelly,

97 N.J. 178, 198 (1984). The trial was replete with evidence to support this

defense.

      For example, defendant testified he could "feel the vibe" of a threat when

his car was surrounded. He testified how, once inside his car, he could not keep

out intruders and was unable to avoid being punched and kicked. He described

how others were "reaching into the car [and] attempting to pull [him] out of the

car" as he put it in drive. Defendant repeatedly told the jury about "struggling"

with individuals who were succeeding in getting into his car, even after he knew

Rivera had been pulled from the passenger's side. Rivera had twice fought with

defendant that evening, and it was reasonable to glean from defendant's own

testimony that defendant was claiming he believed force was necessary to

protect himself when he hit the accelerator and struck Rivera with his vehicle.




1
    We are mindful of the limitation of N.J.S.A. 2C:3-4 recognized by the
Supreme Court in State v. Fowler, 239 N.J. 171 (2019), which we discuss later
in this section of the opinion.
                                                                           A-1886-19
                                       8
      Having been convicted, defendant now argues that self-defense under

N.J.S.A. 2C:3-4 was not the right defense and that the judge erred by

"shoehorn[ing] the facts" of the case into this incorrect affirmative defense.

Defendant argues that despite the absence of a request the judge should have

provided instructions on the defense of necessity, which provides that conduct

otherwise considered an offense is "justifiable by reason of necessity to the

extent permitted by law and as to which neither the code nor other statutory law

. . . provides exceptions or defenses dealing with the specific situation involved

and a legislative purpose . . . does not otherwise plainly appear." N.J.S.A. 2C:3-

2(a). This defense has been found applicable when: (1) there is a "situation of

emergency" that arose through no fault of the defendant; (2) the emergency is

"so imminent and compelling as to raise a reasonable expectation of harm" in

the defendant; (3) the emergency presents no reasonable opportunity for the

defendant to avoid injury without the criminal act; and (4) the injury resulting

from the emergency is of "sufficient seriousness to outmeasure the criminal

wrong." State v. Romano, 355 N.J. Super. 21, 29 (App. Div. 2002) (citing State

v. Tate, 194 N.J. Super. 622, 628 (App. Div. 1984)). This so-called "'choice-of-

evils' defense" calls for determining whether the criminal conduct would be

justified when the "evil avoided is greater than that sought to be avoided by the


                                                                            A-1886-19
                                        9
law defining the offense committed." State v. Tate, 102 N.J. 64, 73 (1986) (citing

Edward B. Arnolds & Norman F. Garland, The Defense of Necessity in Criminal

Law: The Right to Choose the Lesser Evil, 65 J. Crim. L. & Criminology 289

(1974)). As we said in Romano, integral to a court's determination of whether a

defense of necessity applies is whether the Legislature, had it foreseen the

defendant's circumstances, would have created an exception to the enumerated

offense. 355 N.J. Super. at 29-30.2

      The evidence did not suggest a circumstance as intimidating as in

Romano, where the defendant was physically jumped by three men in a parking

lot before entering his car, severely beaten, and told "you're dead after this,

you'll see what's going to happen" while his assailants jumped on the roof of his

car. Id. at 26. Defendant testified here that he was surrounded and being

intimidated by others when he drove his car into Rivera. We agree that the judge

would not have erred in instructing the jury that it could acquit if it found that




2
  In Romano, we found error when the judge failed to charge on the defense of
necessity where the defendant drove while intoxicated, contrary to N.J.S.A.
39:4-50, to escape a possibly deadly attack from a group of strangers and the
Legislature had not weighed the value of such an escape against the value of
preventing drunk driving. Ibid. The facts revealed that the defendant did not
"create or participate in the circumstances bringing about the harm he sought to
avoid" and "had no other reasonable alternatives available to him." Id. at 32.
                                                                            A-1886-19
                                       10
defendant acted out of a necessity or self-preservation in light of the threat he

believed posed by those surrounding his vehicle.

      In other words, in one sense, defendant's current argument – as opposed

to that which he pursued at trial – was that self-defense is limited in a way that

arguably makes it inapplicable here. N.J.S.A. 2C:3-4 declares that the use of

force is justifiable when the defendant reasonably believes the use of force

against a person is necessary to protect himself "against the use of unlawful

force by such other person" (emphasis added). In this context, a proper

application of the statute would only mean that if the jury found defendant

reasonably believed the use of force against Rivera was necessary to protect

himself from the use of unlawful force by Rivera, then this defense would entitle

the jury to acquit. But, if the jury found that defendant reasonably believed the

use of force against Rivera was necessary to protect himself from the use of

unlawful force by others, then N.J.S.A. 2C:3-4 would not apply; in that instance,

a defense should be tailored to the circumstances as authorized by N.J.S.A.

2C:3-2.

      We do not disagree with this view of the statutes in question. In Fowler,

239 N.J. at 186-87, where the defendant did not receive a self-defense charge

because the evidence revealed that he shot a bystander while defending himself


                                                                            A-1886-19
                                       11
against another, the Supreme Court not only interpreted N.J.S.A. 2C:3-4 as

applying only when force is used against an aggressor – not a bystander – but

also recognized that a finding of justification to exonerate the defendant must

come from some other legal source.

      But here, the trial testimony contained numerous versions, not all

consistent, about the chaotic circumstances preceding defendant's striking of

Rivera with his car. Some of these versions would arguably support a jury

finding that defendant acted to protect himself from Rivera's aggression, so the

self-defense instructions were appropriate. But there was also evidence that

Rivera had ceased being an aggressor and had become a bystander, and that

defendant was instead acting to escape what he believed was the imminent

danger presented by individuals other than Rivera, who were surrounding his

vehicle. Because of evidence supporting this other version it cannot be said that

defendant was not entitled to a jury instruction that would have allowed the jury

to find he acted justifiably in attempting to escape the aggressors that surrounded

his vehicle and were attempting to attack him.

      Having said that, like the circumstances in Fowler, 239 N.J. at 186-87, we

are satisfied that the particular self-defense instructions given by the trial judge

were broad enough to fit all the alternative defense theories. The judge here


                                                                              A-1886-19
                                        12
instructed the jury that it could acquit if defendant acted out of fear of harm from

others, and the judge did not limit the application of self-defense to a theory that

the aggression came from Rivera. That is, in her instructions, the trial judge did

not draw the distinction that the Fowler Court recognized: that the self-defense

statute justifies the defendant's use of force only on the person using unlawful

force against him. Id. at 185-86. The judge instead told the jury that "self defense

is the right of a person to defend against any unlawful force" (emphasis added),

without limiting the source of that force to the injured victim, and that

             Self[-]defense is . . . the right of a person to defend
             against seriously threatened unlawful force that is
             actually pending or reasonably anticipated. When a
             person is in imminent danger of bodily harm the person
             has the right to use force or even deadly force when the
             force is necessary to prevent the use against him of
             unlawful force. The force used by the defendant must
             not be significantly greater and must be proportionate
             to the unlawful force threatened or used against the
             defendant.

Nowhere in these instructions or the additional amplification provided by the

judge that followed this quoted portion, did the judge limit defendant's claim of

self-preservation solely to a defense against Rivera's aggression. The charge

fairly included what defendant now claims for the first time was missing: that

defendant's actions were justified because of his fear of harm from either Rivera

or others.

                                                                              A-1886-19
                                        13
      In short, while defendant is partially correct that self-defense as defined

in N.J.S.A. 2C:3-4 would not have excused his use of force if he feared the use

of force against him not from Rivera but from others and that what he claimed

occurred might have been justified by the circumstances as authorized by

N.J.S.A. 2C:3-2, the judge's instructions covered all the alternate factual

theories and advised the jury that defendant's conduct could be found justifiable

regardless of the source of the alleged unlawful force directed toward him. We

thus conclude that the judge's instructions were neither erroneous nor, if they

were, clearly capable of producing an unjust result. Had the jury found credible

that defendant reasonably believed that hitting the accelerator was immediately

necessary to protect himself from the use of force by Rivera, by others, or by

Rivera and others, and was not disproportionate to the harm he reasonably

believed would befall him, the judge's instructions authorized the jury to acquit

defendant.

                                       II

      Defendant's claim of his trial attorney's ineffectiveness is based on his

argument that counsel pursued "a patently unreasonable and untenable defense"

of self-defense that contradicted defendant's testimony while also failing to

assert a defense of necessity.


                                                                           A-1886-19
                                      14
      Ineffectiveness claims are better suited for consideration at the post-

conviction relief stage because they often require consideration of information

beyond the scope of the record. See State v. Porter, 216 N.J. 343, 352-53 (2013).

This is true here.

      For example, on its face, defendant's argument questions his attorney's

strategy in couching defendant's position as having acted in self-defense rather

than in accord with the defense of necessity. We cannot know through resort to

the existing record, however, why the attorney employed this strategy in order

to determine whether counsel's performance fell below professional norms or

caused defendant prejudice. Defendant, of course, may pursue this argument by

way of a petition for post-conviction relief.

                                        III

      Defendant's final argument on appeal is that the aggregate fourteen-year

sentence should be vacated and the matter remanded for resentencing because

the judge failed to apply three mitigating factors. The judge, however,

considered each of these three mitigating factors and detailed the reasons why

they did not apply. In applying our deferential standard and in refraining from

substituting our judgment for that of the sentencing judge, State v. Fuentes, 217

N.J. 57, 70 (2014), we reject defendant's arguments.


                                                                           A-1886-19
                                       15
      In his brief, defendant argues that mitigating factor three, N.J.S.A. 2C:44-

1(b)(3), was "amply" supported by evidence that he acted under strong

provocation, which included having his car surrounded while being physically

and verbally assaulted. The judge found there was "no evidence that the actions

by the victim or others necessitated the defendant utilizing his vehicle as a

weapon to injure." Indeed, the guilty verdicts confirmed that the jury also found

the lack of a reason for defendant to use his vehicle in self-defense. The judge's

view of the evidence, in considering this mitigating factor, mirrored the jury's

findings of fact.

      The fourth mitigating factor, N.J.S.A. 2C:44-1(b)(4), authorizes a

sentencing judge to consider whether substantial grounds exist which tend to

excuse or justify a defendant's conduct even when not sufficient to establish a

defense. The judge rejected this factor's application stating that although the

evidence revealed "actions by the victim against the defendant," those actions

could not excuse defendant's conduct. Again, this view of the evidence

comported with the jury's rejection of defendant's assertion of self-defense.

      Defendant lastly argues that the judge should have given him the benefit

of the eighth mitigating factor, which applies when a "defendant's conduct was

the result of circumstances unlikely to recur." N.J.S.A. 2C:44-1(b)(8). In


                                                                            A-1886-19
                                       16
reaching the determination that this factor did not apply, the judge relied in part

on defendant's criminal history which "consist[s] of prior assaults" in stating he

was not convinced defendant would not again resort to similar actions if

confronted again. In his brief, defendant argues that such a determination was

made in error because the last of defendant's assault convictions was twenty

years earlier and because the circumstances of this incident were particularly

unusual.

      Defendant's criminal history reveals that he had been convicted eighteen

prior times in his forty-six years of life. Defendant violated probation twice and

parole twice and was included in the Domestic Violence Central Registry. While

the mechanics of these offenses were somewhat unusual, they ultimately arose

from the not-so-unusual circumstance of the loss of temper or control. The judge

was entitled to consider the mitigating factor by so viewing the offense and in

consideration of defendant's considerable past criminal history.

      Affirmed.




                                                                             A-1886-19
                                       17